Citation Nr: 1140449	
Decision Date: 11/01/11    Archive Date: 11/16/11

DOCKET NO.  09-08 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1. Entitlement to service connection for hypertension.

2. Entitlement to an intial disability evaluation in excess of 10 percent for residuals of lumbosacral strain.

3. Entitlement to an initial disability evaluation in excess of 10 percent for residuals of glenohumeral musculoligamentous strain of the right shoulder.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 2000 to January 2007. 

These matters come before the Board of Veterans' Appeals (Board) on appeal of an October 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  The RO denied the Veteran's claim for service connection for hypertension.  Although the RO granted his claims for service connection for his back and right shoulder, the Veteran disagreed with the disability ratings assigned for those disabilities.

The Veteran was scheduled for an August 17, 2011 hearing before the Board, but failed to appear on that date.  In a September 2011 statement, the Veteran contended that he missed the hearing due to a family emergency and reported that he attempted to contact VA, but was unable to speak to anyone who could assist him. Although the Board is sympathetic to the Veteran, the law plainly states that when a veteran fails to appear for a scheduled hearing and a request for postponement has not been received and granted, the case will be processed as though the request for a hearing had been withdrawn. 38 C.F.R. § 20.704(d). Although additional request for a hearing can be granted if the Board Member who would have presided over the initial hearing determines that the Veteran failed to appear due to good cause and under circumstances preventing the timely submission of a request for postponement, a motion for a new hearing date following a failure to appear for a
scheduled hearing must (italics added for emphasis) be filed within 15 days of the
originally scheduled hearing date.  Here, the Veteran's motion for another hearing was dated September 28, 2011 - more than one (1) month after the originally scheduled hearing. Pursuant to 38 C.F.R. § 20.704(d), his appeal must be processed as though his request for a hearing was withdrawn.

The Board presently REMANDS the appeal to the RO via the Appeals Management Center (AMC), in Washington, DC, to ensure compliance with applicable law.  VA will notify the Veteran if further action is required on his part.


REMAND

Pursuant to 38 C.F.R. § 3.327(a) (2010), examinations will be requested whenever VA determines that there is a need to determine the exact nature, or severity, of a disability. See also 38 C.F.R. § 3.159 (2010). VA has the authority to schedule a compensation and pension examination when such is deemed necessary, and the Veteran has an obligation to report for that examination.

The Veteran was last afforded VA examinations for his service-connected back and shoulder disabilities in September 2007. As more than four (4) years have passed since those examinations and the Veteran contends that the assigned 10 percent evaluations do not accurately reflect the severity of these disabilities, new examinations are warranted. 

In August 2007, the Veteran was afforded a VA examination for his claim for service connection for hypertension. The examiner measured borderline high diastolic blood pressures, but stated that the Veteran did not have hypertension. If evidence of current hypertension is added to the claims file as a result of this remand, another VA examination may be warranted to determine whether such disability results from his active duty service. 38 C.F.R. § 3.327(a).

As this case is being remanded for additional development, the RO/AMC also must take steps to obtain any outstanding treatment records. The claims file contains no VA treatment records, but a 2009 statement from the Veteran states that he was awaiting an appointment for VA care.

The appeal is therefore REMANDED to the RO/AMC for the following actions:

1. Ascertain if the Veteran has received any VA, non-VA, or other pertinent medical treatment that is not evidenced by the current record. Specifically, ensure that complete VA treatment notes are associated with the claims file. Provide the Veteran with the necessary authorizations for the release of any private treatment records not currently on file and obtain any identified private records. If unsuccessful in obtaining any medical records identified by the Veteran, inform him and provide him an opportunity to submit copies of the outstanding medical records. 

2. Schedule the Veteran for VA examinations at an appropriate location to determine the current severity of his service-connected right shoulder and back disabilities. The following considerations will govern the examinations:

a. The entire claims folder and a copy of this remand must be made available to the examiner(s) in conjunction with the examinations. The examination reports must reflect review of pertinent material in the claims folder.

b. After reviewing the claims file and conducting interviews with, and an examinations of, the Veteran, the examiner(s) must provide current findings as to the severity of his right shoulder and back disabilities. The examiner(s) must provide range of motion measurements, discuss any incapacitating episodes, and state whether the Veteran experiences any additional functional loss due to pain.

c. In all conclusions, the examiner(s) must identify and explain the medical basis or bases, with identification of pertinent evidence of record.  All clinical findings must be reported in detail and correlated to a specific diagnosis.

3. Review the evidence associated with the claims file as a result of the above directives. If this evidence indicates that the Veteran experiences hypertension, afford him a new examination. Any such new examination must include review of the claims file and service treatment record and include a medical opinion as to whether or not any hypertension is likely etiologically related (to include aggravated by) to the Veteran's active duty service.

4. Readjudicate the Veteran's claims. If the claims are not granted in full, the Veteran and his representative must be provided a supplemental statement of the case (SSOC). The SSOC must contain notice of all relevant actions taken on the claims, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal. An appropriate period of time must be allowed for response. Thereafter, if indicated, the case must be returned to the Board for appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Veteran is notified that it is his responsibility to report for any examinations and to cooperate in the development of the claim. The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2010). If the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address. It should also be indicated whether any sent notice was returned as undeliverable.

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts. It has been held that compliance by the Board or the RO is neither optional nor discretionary. Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


